DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
17
Pending:
1-16
Withdrawn:
none
Examined:
1-16
Independent:
1, 8 and 15
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other
x
112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 3/18/2015.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objections are withdrawn.
The previous 112/b rejections are withdrawn, however new rejections are applied.
The 112/d rejection is withdrawn.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.
Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1, 15
to be administered
In claim 1, it is not clear how to interpret the recitation, e.g. whether it is a shortened version of "to have been administered" and refers to the earlier recited "subjected to the updated regimen," whether it reads on intended future administering, etc.  As such, it is not clear what requirement is created by the recited "identifying..."  Claim 15 is rejected similarly.


1, 8, 15
using... so as to  obtain a corresponding therapeutic outcome for the patient
It is not clear how to interpret the recited "corresponding therapeutic outcome," e.g. whether the required "outcome" corresponds to one of the previously recited "updated values of the therapeutic outcome," whether the required "outcome" must be a newly modeled (e.g. "updated") "map" value, etc.  This ambiguity arises at least because what is recited as being obtained is recited with language similar to what were the inputs to the previous "receiving" and "updating."  It may help to explicitly recite the result of the "obtain" step as a new "outcome" value and to clarify the use of "corresponding" in the "obtain" step.

In common practice a model might be updated by changing data pairs 

Claims 8 and 15 are rejected similarly.
15
optimized
There is insufficient context for interpretation of the term.  The term is not merely broad; rather, it cannot be interpreted without further recitation as to what the recitation requires beyond merely "identifying" a "value."  Also, it is not clear if or when any optimization is required to have occurred, e.g. as part of the recited method or previously, and therefore it is not clear if or how any required optimization must relate to the steps of the recited method.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1
therapeutic
regimen
In a BRI, reads on prescription or administration of a single drug.
1
phenotypic map
In a BRI, reads on a single value for or an indication of a single symptom of a disease, illness, etc.
1
adaptively
It is not clear that any requirement is created through recitation of "adaptively," beyond requirements already created through recitation of "initial," "change" and "updating."  That is, it is not clear that there is any difference in BRI between "adaptively updating" and "updating," and BRIs of the "adaptively updating" and "updating" are the same.
1, 8
...phenotypic...
...outcome...
Each term has the same BRI, and, correspondingly, "phenotypic map" reads as equivalent to outcome map, and "outcome" reads as equivalent to "phenotype."  It is not clear why both phenotype/phenotypic and outcome are recited not that any requirement is created by the different recitations.

Relatedly, claim 8 recites "phenotypic output," which in a BRI also is interpreted as equivalent to "outcome."
1
...regimen...
...dose...
Each term has the same BRI, or at least "therapeutic regimen" is a set of one or more drug doses.  In a BRI, a therapeutic "regimen" reads on a single drug dose, and then the terms "regimen" and "dose" are equivalent.


Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1-16
Claims 1-16 are rejected under 35 USC 103 as unpatentable over Jaynes (as cited on the attached form 892).

Regarding claim 1, the recited deriving reads on Jaynes' "data from the three independent center runs" and "The effect of a factor can be defined as the change in response produced by a change in the level of the factor" (Jaynes: p. 312; p. 308; and entire document).
The recited updated value reads on Jaynes' "sequential use of two-level and three-level fractional factorial designs" (Jaynes: abstract; and entire document).
The recited re-calibrating reads on Jaynes' "feedback system control to identify optimal drug combinations with five to 10 drugs at six or more dosage levels" (Jaynes: p. 307; and entire document).
The recited identifying reads on Jaynes' "identify optimal drug combinations" (Jaynes: p. 307; and entire document).
The art is applied to claim 8 as describe above for claim 1 and as follows.  Jaynes' teaches the recited first and second drugs as "drug combinations" (Jaynes: title; and entire document).
The art is applied to claim 15 as described above for claim 1 and as follows.  Jaynes teaches the recited group of patients as "build statistical models with a small number of runs" (Jaynes: title; and entire document), in which Jaynes' cell-based experiments render prima facie obvious the recited patient-based method as a simple substitution of one known element for another to obtain predictable results, in particular as the cell-based methods of Jaynes are intended to develop methods for patient treatment.  The recited averaging would have been a prima facie obvious to try statistic for combing data from multiple runs, obvious to try among a finite number of identified, predictable solutions, with a reasonable expectation of success.
To the extent that the limitations of the claims are not explicitly taught with the recited relationships and sequencing among limitations, e.g. the recited re-calibrating according to an updated value, then in the absence of a secondary consideration to the contrary it would have been prima facie 

Claims 2, 9-10 and 16 specify fitting and a quadratic function, which reads on Jaynes' "fit a second-order model" and "quadratic" (Jaynes: p. 313; and entire document).

Claims 3-5 and 11-13 specify varying levels and combinations of multiple drugs, which limitations explicitly read on or are obvious over Jaynes' "decrease the dosage for drugs A, B, C, E, and F and increase the dosage for D" (Jaynes: p. 312; and entire document), as obvious to try choices from a finite number of identified, predictable solutions, with a reasonable expectation of success. 

Claim 6-7 and 14 specify re-calibrating by shifting while maintaining shape, which reads on Jaynes' "linear effect" (Jaynes: p. 313; and entire document).


Prior art made of record but not relied upon
Additional art is listed on the attached form 892, made of record but not relied upon, and also is considered pertinent to Applicant's disclosure, including teaching human-patient-based methods and averaging as a statistical technique (e.g. Bretz 2005 and Wong 1996 as cited on the attached form 892).



Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 1-16 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of identifying a dose including the JE elements of "deriving...," "updating..." and "using..., identifying...," each of which, including all recitation within each listed 
Preliminarily, at this 1st step of the analysis, elements of independent claim 8 are interpreted as directed to the abstract idea of identifying a dose including the JE elements of "deriving...," "updating..." and "using..., identifying...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
Preliminarily, at this 1st step of the analysis, elements of independent claim 15 are interpreted as directed to the abstract idea of identifying a dose including the JE elements of "deriving..." and "averaging..." and "using..., identifying...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.  For example, only two each of lattice points, drug interventions, iterations, etc. are required, such that the entire method is amenable to calculation with pencil and paper.  
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed in the above guidance: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  
Instant examples of math concepts include the "deriving...," "re-calibrating..." and "identifying..." of claims 1 and 8 and the "deriving..." and "averaging..." of claim 15, as well as relationships inherent in recitations of claims 1, 8 and 15 as the only supported embodiments, e.g. the quadratic function or equivalent math relationships as disclosed at, for example, [29].  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, the October 2019 Update guidance includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way 
Regarding the "Meaning of 'Recites,'" the October Update states, referring to the January Guidance (emphasis added): 
The 2019 PEG did not change the meaning of 'recites' from how this term is used in the Manual of Patent Examining Procedure (MPEP)...  That is, a claim recites a judicial exception when the judicial exception is 'set forth' or 'described' in the claim. While the terms 'set forth' and 'describe' are thus both equated with 'recite,' their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical equation in the repetitively calculating step, such that the claims 'set forth' an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement.'
While the "set forth" language of the October Update (p. 1) approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the guidance. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) 

1st Mayo/Alice question: law of nature
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are directed to laws of nature relating therapeutic outcome or phenotype to optimal dose, including the JE element of "identifying..."  
Preliminarily, at this 1st step of the analysis, elements of independent claim 8 are directed to laws of nature relating therapeutic outcome or phenotype to optimal dose, including the JE element of "identifying..."  
Preliminarily, at this 1st step of the analysis, elements of independent claim 15 are directed to laws of nature relating therapeutic outcome or phenotype to optimal dose, including the JE element of "averaging..." (claim 15).  
A BRI of the instant claims is analogous to a law of nature as found, for example, in Mayo (as cited in the above Guidance).  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the above identified law of nature including the identified elements, taken together and within a BRI, must in all embodiments represent other than a law of nature according to any relevant analysis or case law.  Therefore, in answer to the 1st Mayo/Alice question, the above elements are directed to a law of nature.
2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claim 15 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:   
The recited "...receiving..." (claims 1 and 8) is a conventional data gathering/input element, as exemplified by Bretz (as cited on the attached form 892) as "data acquisition" (Bretz: p. 742; and entire document), and generally it is understood that the examples in the reference are well-known and routine.
It is emphasized that, outside of an improvement argument, analysis of what is conventional 
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1, 8 and 15
Summing up the above Mayo/Alice analysis of claims 1, 8 and 15, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 
Remaining claims
Claims 2-7, 9-14 and 16 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.  
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection

Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE, corresponding to the first of the "considerations" in the Office guidance -- A claim is not directed to a JE (however, note the paragraph in the 101 rejection describing what may be included in an abstract idea).  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently "computer-related" and/or improves its relevant field: Enfish/TLI, McRO, BASCOM and Synopsys.  Since these opinions relate to inventions which were to some extent computer-related, this aspect of any analogous argument also should be addressed.  Furthermore, these arguments generally rely on there being an "improvement" clearly on the record.  One way of placing an improvement argument clearly on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no improvement without a difference); and any improvement is either explicitly recited or inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that the argument applies to all claimed embodiments.  
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Response to Arguments

Response to arguments regarding Claim Rejections - 35 USC 101 -- Abstract idea

Applicant states (emphasis removed/added, applicant remarks: p. 7):
...the amended independent claims clearly all contain such additional elements to effect a particular treatment for a medical condition.
All claims read on embodiments in which the actual steps of the method do not directly or explicitly include a step of treatment or any equivalent to such a step.  Rather, the claims all read on embodiments in which certain types of treatment-related data are input (e.g. "...receiving updated values of the therapeutic outcome...") and then additional treatment-related data is calculated (e.g. "...so as to obtain a corresponding therapeutic outcome..."), neither of which steps directly requires that the method actually include the 2nd consideration "particular treatment," referring to the steps of 101 JE analysis as organized in the Office's Jan. 2019 guidance.  In a BRI, the claim reads on treatment occurring outside of and even before performance of the method.  Even in the recited "following a change from the initial therapeutic regimen to an updated therapeutic regimen...," since performance of the actual "regimen" is not claimed, then the claim reads on embodiments in which the change in regimen occurred previously, separate from the data operations of the method, and the claim receives and analyzes corresponding data.  Also, it is not clear that the recited "therapeutic regimen" is sufficiently analogous to the "particular" treatment discussed in the guidance and in the related case law.  Rather, a BRI of the recited "therapeutic regimen" reads on any treatment and any change to that treatment.
Given the data-input / data-output nature of the claims without clear recitation of physical treatment steps, it may be that the best paths to overcoming the rejection are one or both of: (1) placing an explanation of improvement clearly in the record (noting the 1st bulletized suggestion at the end of the rejection) and (2) amending to positively and directly recite performance of a particular treatment.

Response to arguments regarding Claim Rejections - 35 USC 103

Applicant states (emphasis removed/added, applicant remarks: p. 7):
The experimental design method... does not link the biological response to the regimen (e.g. does not derive a map that relates a therapeutic outcome to the doses of the drugs) as explicitly set forth in the claims
It cannot be agreed that Jaynes does not teach linking response to regimen.  Rather, for "six antiviral drugs," Jaynes teaches multiple relationships of (a) both varying drug combination and varying drug dosage to (b) "effect," which "effect" Jaynes defines as "log(readout), that is... viral infection load," i.e. "Each run represents a combinatorial drug treatment, and the outcome, called readout..." (Jaynes: §1; §2.2; §2.4; and entire document).  Thus, it appears that Jaynes does teach the "link" cited above.



Applicant states (emphasis removed/added, applicant remarks: p. 7):
...the independent claims further provide a way to update drug dosages based on updated regimens in an adaptive manner that is not taught or suggested by Jaynes.
It cannot be agreed that Jaynes does not teach updating dosage or at least an obvious equivalent.  Jaynes explicitly teaches analysis of data collected across varying dosages, as well as varying combinations of drugs (Jaynes: §1; §2.2; §2.4; and entire document).  
As noted in the above section on claim interpretation, it is not clear that recitation of "adaptively" creates any requirement (i.e. narrows claim scope) within the claim scope already established by the recitation of "initial," "change" and "updating."



Citations to Art
In the above citations to documents in the art, an effort has been made to specifically cite representative passages, however rejections are in reference to the entirety of each document relied upon.  Other passages, not specifically cited, may apply as well.

Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).

As warranted during examination and after the above authorization, the examiner's email address may be obtained via telephone.  A copy of all communication will be made of record in the application file.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631